Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 3, 2017

                                     No. 04-17-00309-CV

                                 CITY OF SAN ANTONIO,
                                        Appellant

                                               v.

                             Patrick TORRES and Johnnie Dears,
                                        Appellees

                  From the County Court at Law No. 2, Bexar County, Texas
                                  Trial Court No. 391356
                          Honorable Karen Crouch, Judge Presiding


                                        ORDER
        Appellees’ motion for extension of time to file their brief is GRANTED. Appellees’ brief
is due on August 9, 2017.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2017.


                                                    ___________________________________
                                                    Luz Estrada
                                                    Chief Deputy Clerk